EDGERTON, Associate Justice.
This is a suit1 to obtain a patent. The Patent Office and the District Court held that the appealed claims lack invention. The claims relate to a trackless-trolley bus which has two independent sources of power: (a) Two trolley poles which engage positive and negative trolley wires and (b) an internal combustion engine, electric generator, and motors. Switching means are provided so that electric power may be drawn from either source. Appellant’s bus is in successful operation.
Trackless trolleys are old. The concept of furnishing them with internal as well as external sources of power is not new. Strobel patent 1,188,570 combines, in a single vehicle, an internal source of power and electric current obtained through a trolley. Though Strobel relates primarily to locomotives, his specification states: “The invention is not limited to the employment of a steam engine as the prime mover. An internal combustion engine may be employed * * *. The invention also applies to signal transportation units, comparable to signal trolley cars. * * * A track is not essential. Trackless trolley vehicles may be employed, in connection with an overhead transmission wire.” Parsons patent 1,835,895 shows that the use of positive and negative, trolley wires is old. Appellant’s substitution of positive and negative wires, engaging two trolley poles, for Strobel’s single trolley wire and third rail seems obvious. It is unnecessary to consider the other references.
Affirmed.

 Under R.S. Sec. 4915, U.S.C.A. Tit. 35, Sec. 63.